

116 HR 6523 IH: Traveler Reimbursements Underscore Equity Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6523IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Smith of New Jersey (for himself and Mr. Sires) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo ensure that an individual who has purchased an airline ticket through an air carrier or a third party is reimbursed during the covered emergency period.1.Short titleThis Act may be cited as the Traveler Reimbursements Underscore Equity Act of 2020 or the TRUE Act of 2020.2.Reimbursement for a canceled flightSection 4114 of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(c)Reimbursement requirements for canceled flights(1)In generalFor an air carrier to qualify to receive a loan under section 4003 or a grant under section 4113, the air carrier shall certify to the Secretary that the air carrier will reimburse a consumer for a canceled flight, not later than 30 days after the date of enactment of this subsection or the cancellation of such flight whichever is later, the amount paid to the air carrier by the consumer or by a third party for a flight canceled by the air carrier or canceled by the consumer during the covered emergency period as defined in section 12003.(2)ExceptionsParagraph (1) shall not apply in the case of a passenger who was reimbursed by the third party or through travel protection insurance..